
	
		II
		109th CONGRESS
		2d Session
		S. 3596
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Mr. Hagel introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit to certain concentrated animal feeding operations for the cost of
		  complying with environmental protection regulations.
	
	
		1.Short titleThis Act may be cited as the
			 CAFO Tax Credit
			 Act.
		2.Credit for
			 concentrated animal feeding operations
			(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
				
					45N.Credit for EPA
				compliance costs for concentrated animal feeding operations
						(a)Allowance of
				credit
							(1)In
				generalFor purposes of section 38, in the case of an eligible
				taxpayer, the EPA compliance credit determined under this section for the
				taxable year is an amount equal to the applicable percentage of the qualified
				compliance costs paid or incurred by the eligible taxpayer during the taxable
				year.
							(2)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage shall be determined as follows:
								
									
										
											If the amount
						of qualified 
											
											compliance
						costs paid or incurred during the taxable year is: The applicable percentage is:
											
										
										
											Not over $100,000100 
											
											Over $100,000 but not over
						$200,00080
											
											Over $200,000 but not over
						$400,00060 
											
											Over $400,00040.
											
										
									
								
							(b)LimitationThe
				amount of credit allowed under subsection (a) for any taxable year shall not
				exceed $500,000.
						(c)Eligible
				taxpayerFor purposes of this section, the term eligible
				taxpayer means an owner or operator of a concentrated animal feeding
				operation (as defined under section 122.23 of title 40, Code of Federal
				Regulations).
						(d)Qualified
				compliance costsFor purposes of this section—
							(1)In
				generalThe term qualified compliance costs means
				costs paid or incurred for compliance with a national pollutant discharge
				elimination system permit issued under section 402 of the Federal Water
				Pollution Control Act (33 U.S.C. 1342).
							(2)Exclusion for
				amounts funded by grants, etcThe term qualified compliance
				costs shall not include any amount to the extent such amount is funded
				by any grant, contract, or otherwise by another person (or any governmental
				entity).
							(e)Special
				rules
							(1)Reduction in
				basisFor purposes of this subtitle, if a credit is determined
				under this section for any expenditure with respect to any property, the
				increase in basis of such property which would (but for this subsection) result
				from such expenditure shall be reduced by the amount of the credit so
				determined.
							(2)When costs paid
				or incurredFor purposes of this section, a cost shall be treated
				as paid or incurred in the year in which the taxpayer achieves compliance with
				the national pollutant discharge elimination system permit issued under section
				402 of the Federal Water Pollution Control Act (33 U.S.C. 1342).
							(3)Denial of
				double benefitNo deduction or other credit shall be allowed
				under this chapter for any amount taken into account in determining the credit
				under this section.
							(f)TerminationThis
				section shall not apply to expenditures paid or incurred after December 31,
				2010.
						.
			(b)Credit Made
			 Part of General Business CreditSection 38(b) of the Internal
			 Revenue Code of 1986 is amended by striking and at the end of
			 paragraph (29), by striking the period at the end of paragraph (30) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
				
					(31)the EPA
				compliance credit determined under section
				45N(a).
					.
			(c)Conforming
			 amendments
				(1)Section 1016(a)
			 of the Internal Revenue Code of 1986 is amended by striking and
			 at the end of paragraph (36), by striking the period at the end of paragraph
			 (37) and inserting , and, and by inserting after paragraph (37)
			 the following new paragraph:
					
						(38)to the extent
				provided in section
				45N(e)(1).
						.
				(2)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
					
						
							Sec. 45N. Credit for compliance costs for
				concentrated animal feeding
				operations.
						
						.
				(d)Effective
			 DateThe amendments made by this section shall apply to
			 expenditures incurred after December 31, 2002.
			
